Knox, J.
The defendant was convicted in police court of Penn Yan, July 22, 1905, for intoxication in a public place. The affidavit upon which the defendant sought to set out the ground of his appeal was verified July 25, 1905.
It appears to have been filed in the Yates county clerk’s office September 22, 1905. Ho return is on file and the affidavit has not been delivered to the magistrate so that a return could be made.
Clearly the defendant has lost all rights he may have had to have his case reviewed, and the court has no power to relieve him. Sections 752, 755, 759 and others following of the Code of Criminal Procedure.
Order for dismissal of the appeal and for carrying the judgment into effect may be presented.
Appeal dismissed.